DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US 2004/008525) in view of Ichihara (JP-2002-232020).  
Regarding claim 1, Shibata discloses a light emitting device comprising: a first metal plate (see Figure 1 and one of elongated metal plates 4 at end of LED chain body 2 connected to one of leads 1d) having opposite surfaces; 5a second metal plate (see Figure 1 and other of elongated metal plates 4 at end of LED chain body 2 connected to other lead 1d) having opposite surfaces; a plurality of light emitting elements 3 arranged between the first metal plate and the second metal plate; a bulb 1a including a base 1b; a first lead (one of 1d) connected to the first metal plate and electrically connected to the plurality of light emitting elements via the first metal plate; and 15a second lead (other of lead 1d) connected to the second metal plate and electrically connected to the .  
Shibata generally teaches that a wavelength conversion material can be incorporated (see para [0017]; “fluorescent material”), but does not specifically teach a wavelength conversion member configured to be excited by a first light emitted from the plurality of light emitting elements 3 and to emit a second light having 10a wavelength different from a wavelength of the first light emitted from the plurality of light emitting elements; wherein the wavelength conversion member covers the plurality of light 20emitting elements 3 entirely, the opposite surfaces of the first metal plate 4 partially, and the opposite surfaces of the second metal plate 4 partially.  However providing wavelength conversion members that convert light and entirely cover light emitting elements and partially covers opposite surfaces of first and second metal plates is common in the art and taught in Ichihara (see Ichihara, at least Figures 1 and 6 and paragraphs [0045]-[0046]; wavelength conversion member 118).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a wavelength conversion member in Shibata that converts the light from the light emitting elements 3 while entirely covering the light emitting elements and partially covering opposite surfaces of the first and second metal plates 4 in Shibata as taught by Ichihara in order to protect the light emitting elements 3 and the metal plates 4 from 
Regarding claim 2, the bulb 1a in Shibata is transparent (see at least para [0017]).  
Regarding claim 3, the bulb 1a in Shibata is made of glass (see at least para [0017]).  
Regarding claim 12, the plurality of light emitting elements 3 in Shibata are connected in series (see at least Figure 1 and para [0014]).  
Regarding claim 17, the plurality of light emitting elements 3 in Shibata are arrayed in one or more rows (see at least Figure 1).  
Regarding claim 18, the plurality of light emitting elements 3 in Shibata are arrayed in a single row (see at least Figure 1; Examiner designates one of the three rows of light emitting elements 3 as “a single row”).
Regarding claim 19, the plurality of light emitting elements 3 in Shibata are arrayed in a plurality of rows (see at least Figure 1; three rows are formed).  
Claims 4-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata (US 2004/008525) and Ichihara (JP-2002-232020), and further in view of Hama et al (US 2006/0152926).
Regarding claims 4-11, as noted above, Shibata generally teaches a fluorescent material but does specifically teach a phosphor of the particular types/compositions recited.  However, phosphors of the claimed type/composition are common in the art and specifically taught in Hama (see Hama, at least paragraphs [0074]-[0133]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the 
Regarding claims 13-14, the light emitting element 3 in Shibata includes a semiconductor (inherent to LED’s), but does not specifically teach that it be a nitride semiconductor of the claimed composition.  However, semiconductors of the claimed composition are common in the art and specifically taught in Hama (see Hama, at least paragraphs [0034]-[0035]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the semiconductor 3 in Shibata be comprised of the claimed material as taught by Hama in order to provide an efficient source of light in a particular wavelength range to generate white light, and since it has been to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125, USPQ 416).
Regarding claims 15-16, Shibata does not specifically teach that the light emitting element 3 have a light emission wavelength of 360 nm to 550 nm.  However, light emitting elements have a light emission wavelength in the claimed range are common in the art and specifically taught in Hama (see Hama, at least paragraphs [0034]-[0035]).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the light emitting element 3 in Shibata have a light emission wavelength in the claimed range as taught by 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875